Citation Nr: 1545281	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Entitlement to service connection for multiple sclerosis of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  

The Veteran initially filed his claims for multiple sclerosis and seizures in August 2009.  The RO issued a rating decision denying service connection for these conditions in February 2010, and sent the Veteran notice of this decision in a letter dated March 8, 2010.  In August 2010, the Veteran filed a statement, in which he stated he had an incomplete copy of the March 8, 2010 letter and requested another copy.  (The record does not indicate that the RO sent the Veteran another copy of the letter or rating decision.)  In the August 2010 statement, the Veteran also noted that he was "in the process of filing a Notice of Disagreement."  The Veteran subsequently sent a letter to the RO in April 2011 requesting that his claim be reopened for the submission of new evidence, as he continued to try to obtain his service treatment records.  The RO issued a second rating decision in September 2011, confirming the denial of service connection for seizures and multiple sclerosis of the bilateral lower extremities, finding that no new and material evidence had been received for either claim.  The Veteran filed a Notice of Disagreement in January 2012.  The RO issued a Statement of the Case in June 2013, and the Veteran perfected his appeal in July 2013.

The Board finds that the Veteran's August 2010 statement is a valid and timely notice of disagreement with respect to the February 2010 rating decision.  38 C.F.R. § 20.201 (2014) ("The Notice of Disagreement should be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.");  see Collaro v. West, 136 F.3d 1304, 1308-09 (Fed. Cir. 1998) (finding that a "vague NOD" was sufficient); see also Anderson v. Principi, 18 Vet. App. 371 (2004).  The Veteran's statement of intent to file a notice of disagreement sufficiently indicated that he disagreed with the February 2010 rating decision, and conveyed his desire for appellate review.  As such, the Veteran need not present new and material evidence in order for his claims to be reconsidered.  See 38 U.S.C.A. § 5108 (West 2014).  Therefore, the February 2010 rating decision is the proper rating action on appeal with regard to the issues of service connection for seizures and service connection for bilateral lower extremity multiple sclerosis.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


When filing his claims in August 2009, the Veteran referenced a letter from Dr. D.E.R., D.O.  See VA Form 21-4138, August 2009.  The Veteran also identified this doctor and the doctor's address in his Application for Compensation and/or Pension, stating the doctor treated him for his multiple sclerosis.  See VA Form 21-526, September 2009.  The claims file does not include private treatment records or a letter from Dr. D.E.R.  The Veteran also noted in a letter to Senator Nelson dated August 2012 that he had "submitted all of [his] medical documents starting immediately after [his] honorable discharge in [19]91 until the present date."  The claims file does not contain any private medical evidence submitted by the Veteran.

Given the lack of medical evidence in the record despite the Veteran's identification of private treatment records and medical evidence in his possession, a remand is necessary for further development of the claims.

After private treatment records and any other relevant records are obtained, a VA examination may be necessary.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify and sign a release for all VA and non-VA health care providers that have treated him since service for his seizures and multiple sclerosis.  This should specifically include records from Dr. D.E.R., referenced above.  Make all reasonable attempts to obtain identified records.  If any requested records cannot be obtained, inform the Veteran and provide him with an opportunity to provide the records.  Copies of any correspondence should be included in the claims file.

2. If the above development reveals any treatment for seizures and/or multiple sclerosis, then arrange for a VA examination to determine the etiology of such disabilities.  Following review of the claims file, the examiner should provide an opinion as to whether any diagnosed seizure disorder and/or multiple sclerosis are at least as likely as not (50% probability or greater) caused by his military service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Readjudicate the issues remaining on the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




